Name: 80/1059/EEC: Commission Decision of 28 October 1980 on the approval of a programme for the fresh fruit and vegetables sector in Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105980/1059/EEC: Commission Decision of 28 October 1980 on the approval of a programme for the fresh fruit and vegetables sector in Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 308 , 19/11/1980 P. 0019****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 ON THE APPROVAL OF A PROGRAMME FOR THE FRESH FRUIT AND VEGETABLES SECTOR IN BADEN-WUERTTEMBERG PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1059/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 21 AUGUST 1979 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR THE FRESH FRUIT AND VEGETABLES SECTOR IN BADEN-WUERTTEMBERG AND ON 23 APRIL 1980 PROVIDED ADDITIONAL INFORMATION ; WHEREAS THIS PROGRAMME CONCERNS THE CREATION , EXPANSION AND RATIONALIZATION OF FACILITIES FOR THE RECEPTION , GRADING , STORAGE , PROCESSING , PACKAGING AND SALE OF FRESH FRUIT AND VEGETABLES WITH THE AIM OF ADAPTING THE MARKETING FACILITIES TO THE DEMAND STRUCTURES AND THUS TO INCREASE AND STABILIZE THE PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , TO SHOW THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE FRESH FRUIT AND VEGETABLE SECTOR IN BADEN-WUERTTEMBERG ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE FRESH FRUIT AND VEGETABLES SECTOR IN BADEN-WUERTTEMBERG WHICH WAS FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 21 AUGUST 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND ON WHICH ADDITIONAL INFORMATION WAS PROVIDED ON 23 APRIL 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT